Title: To John Adams from Humanity, 23 January 1776
From: Humanity
To: Adams, John


     
      
       ianary 23–76
      
      sir
     
     Whot doth thee thenk of thes trubelsom tiems. Is thar not a caus—ye sin no dout is the caus—but among the many sins that might be named I would naem on and that is slaves keepen. Whot has the negros the afracons don to us that we shuld tak tham from thar own land and mak tham sarve us to the da of thar deth. Ar tha not the work of gods hand. Has tha not immortel soles. Ar we not the sons of on adam. How than is it that we hold that pepel in slavery. God forbid that it shuld be so anay longer. O bretesh nasion the lord is angray with you for this and is sufering you to dash on part aganst the other, but amaracae let us se that all things be right with us. Than and not tel than ma we luk for beter tiems. But sir I hear of nothing don for thos captiefs. Are we claeming freedom fighting for it and practes slavery. God forbid. My fathars this mater belongs unto you. Se whot jugments god has brot upon boston that fust imported tham into this provenc, and charlstown that burned on of tham, and will he not do so to many moer plaseses except we reform.
     Sir I ask the faver of you that thee would ues your influenc that somthing might be don for thos captiefs. I hear the gentelman that heads the army holds 700 of them in bondeg. Thenk ye god will prosper the wor in his hand. Might he not as wall tak 700 bostonens and cary tham to his plantsions to the da of thar death. Nuengland bhold the hand of the lord is upon you and is about to bring your owen wa upon your had except ye reform this thing.
     
      humanity
     
     
      This my nu yers geft.
     
    